DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
	The amendment filed on 12/29/2021 has been entered.  Claims 1-12, 14, 16-19, and 21 are pending.  Claims 13, 15, and 20 have been cancelled.  The amendments to 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/18/2022 and 1/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the limitation “a common circuit board” is unclear.  Specifically, the term “common” is unclear in the claim because what is “common” to some ordinary artisans may not be what is “common” to others.  Further, what is considered “common” can easily change in a relatively short amount of time as newer technologies develop.  There is no clear standard to judge what is considered a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2011/0313351 A1) in view of Liberatore (US 2008/0191013 A1).
Regarding claim 1, Kamen discloses a delivery device (infusion pump assembly 100, see Fig. 1A) for delivering a medical fluid to a patient (see par. [0058]-[0059]), the delivery device (infusion pump assembly 100) comprising:
a housing (enclosure assembly 102) configured for receiving a container (reservoir assembly 430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]);

a drive mechanism (motor assembly 416) associated with the housing (enclosure assembly 102) configured for delivering the medical fluid from the container (reservoir assembly 430) to the patient in a dosing procedure (see par. [0059]); and
a module (displacement detection device 418 and temperature sensor of par. [0057]) configured for detecting at least one of a property of the dosing procedure or a property of the medical fluid (see par. [0057]), the module (displacement detection device 418 and temperature sensor of par. [0057]) comprising:
	a dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper (plunger assembly 424) within the container (reservoir assembly 430) (see par. [0057]), wherein the dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) comprises an optical sensor array (displacement detection device 418, also referred to as an “optical displacement sensor”, see par. [0087] and [0098]) integrated with the cover (removable cover assembly 116) (note: Merriam-Webster’s Online Dictionary defines “integrate” as “to form, coordinate, or blend into a functioning or unified whole, to incorporate into a larger unit, and/or to unite with something else”.  Therefore, the broadest reasonable interpretation of the limitation “an optical sensor array integrated with the cover” only requires that the optical sensor and the cover have some functioning, relation, or union to each other.  Kamen discloses that the displacement detection device 418, which is an optical sensor (see par. [0087] 
	at least one temperature sensor (see par. [0057]) configured for measuring a temperature of the medical fluid within the container (reservoir assembly 430) based on a temperature of the container (reservoir assembly 430) (see par. [0057] and [0084]),
	wherein the module (displacement detection device 418 and temperature sensor of par. [0057]) further comprises a communication element configured for external communication with a remote device (remote controller assembly 300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and
	wherein the remote device (remote controller assembly 300) is configured to run a safety protocol prior to when the delivery device (infusion pump assembly 100) initiates the dosing procedure (“safety protocol’ being that remote controller assembly 300 detects a change to a value and issues a “Cancel Changes?” screen), and further wherein the delivery device (infusion pump assembly 100) is blocked from initiating the dosing procedure (“blocked” as in the remote controller assembly 300 issues a “Cancel Changes?” screen before continuing with programming the pump and administering the programmed drug delivery) if the safety protocol run on the remote device (remote 
However, Kamen fails to explicitly state that the safety protocol includes at least one of checking for drug recalls, verifying that a correct therapeutic agent is used, or verifying a time and volume of a previous dosing procedure.
Liberatore teaches a delivery device (syringe gun 20, see Fig. 6) wherein the remote device (external control system 36 and device storing external database 40 can both be considered “remote devices” as they can be connected to syringe gun 20 via wireless connections — see par. [0034]-[0035]) is configured to run a safety protocol prior to when the delivery device (syringe gun 20) initiates the dosing procedure, wherein the safety protocol includes at least verifying that a correct therapeutic agent is used (see Fig. 7-8, par. [0048]-[0049]), and further wherein the delivery device (syringe gun 20) is blocked from initiating the dosing procedure if the safety protocol run on the remote device (external control system 36 and device storing external database 40) detects an abnormality (see Fig. 7-8, par. [0048]-[0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote device of the delivery device of Kamen with the safety protocol additionally verifying that a correct therapeutic agent is used as taught by Liberatore in order to prevent inadvertent administration of an inappropriate drug to a patient (see Liberatore par. [0048]-[0049]).

Regarding claim 2, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein, based on detecting a change 

Regarding claim 3, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the module (displacement detection device 418 and temperature sensor of par. [0057]) is configured to stop the drive mechanism (motor assembly 416) if a rate of delivery of the medical fluid measured by the dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) is below a minimum threshold or above a maximum threshold (see par. [0108]).

Regarding claim 4, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein an output of the dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”)  is a function of an output of the at least one temperature sensor (see par. [0089], [0099], [0108], [0115]).

Regarding claim 5, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the optical sensor array (displacement detection device 418, also referred to as an “optical displacement sensor”, see par. [0087] and [0098]) is configured to detect an actual volume of the 

Regarding claim 6, modified Kamen teaches the delivery device of claim 5 substantially as claimed.  Kamen further teaches wherein the optical sensor array (displacement detection device 418, also referred to as an “optical displacement sensor”, see par. [0087] and [0098]) comprises one or more infrared emitters (infra red emitting diode) configured to emit electromagnetic energy in an infrared spectrum and one or more infrared detectors (infra red sensing detector) configured to detect the electromagnetic energy in the infrared spectrum (see par. [0098]), and wherein the one or more infrared emitters (infra red emitting diode) and the one or more infrared detectors (infra red sensing detector) are arranged in an alternating pattern (alternating between the emitter and the detector) on a common circuit board (single package) (see par. [0098]).

Regarding claim 7, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the temperature of the medical fluid is a function of an ambient environment temperature outside the housing (enclosure assembly 102) of the delivery device (infusion pump assembly 100) and a local temperature within the housing (enclosure assembly 102) of the delivery device (infusion pump assembly 100) (see par. [0084]).

Regarding claim 8, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the module (displacement detection device 418 and temperature sensor of par. [0057]) is configured to prevent actuation of the drive mechanism (motor assembly 416) if the temperature of the medical fluid within the container (reservoir assembly 430) is below a minimum threshold or above a maximum threshold (see par. [0109]).

Regarding claim 14, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the communication element is a one-way communication element configured to send information to the remote device (remote controller assembly 300) or receive information from the remote device (remote controller assembly 300), or a two-way communication element configured to send information to the remote device (remote controller assembly 300) and receive information from the remote device (remote controller assembly 300) (see par. [0055] and [0062]).

Regarding claim 16, modified Kamen teaches the delivery device of claim 1 substantially as claimed.  Kamen further teaches wherein the module (displacement detection device 418 and temperature sensor of par. [0057]) further comprises one or more indicators configured for providing at least one of information about a state of the dosing procedure and operation instructions to a user (see par. [0060]).

Regarding claim 17, modified Kamen teaches the delivery device of claim 16 substantially as claimed.  3. [0041]).

Regarding claim 18, modified Kamen teaches the delivery device of claim 17 substantially as claimed.  Kamen further teaches wherein the at least one light is a single or multi-color light-emitting diode configured for at least one of steady state or flashing operation (see par. [0041]).

Regarding claim 19, modified Kamen teaches the delivery device of claim 16 substantially as claimed.  Kamen further teaches wherein the one or more indicators comprises at least one audible indicator configured for delivering an audible message to the user (see par. [0041]).

Regarding claim 21, Kamen discloses a delivery device (infusion pump assembly 100, see Fig. 1A) for delivering a medical fluid to a patient (see par. [0058]-[0059]), the delivery device (infusion pump assembly 100) comprising:
a housing (enclosure assembly 102) configured for receiving a container (reservoir assembly 430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]);
a cover (removable cover assembly 116) removably connectable to the housing (enclosure assembly 102) (see Fig. 1C, par. [0055]);

a module (displacement detection device 418, see par. [0057]) configured for detecting at least one of a property of the dosing procedure or a property of the medical fluid (see par. [0057]), the module (displacement detection device 418) comprising a dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper (plunger assembly 424) within the container (reservoir assembly 430) (see par. [0057]), wherein the dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) comprises an optical sensor array (displacement detection device 418, also referred to as an “optical displacement sensor”, see par. [0087] and [0098]) integrated with the cover (removable cover assembly 116) (note: Merriam-Webster’s Online Dictionary defines “integrate” as “to form, coordinate, or blend into a functioning or unified whole, to incorporate into a larger unit, and/or to unite with something else”.  Therefore, the broadest reasonable interpretation of the limitation “an optical sensor array integrated with the cover” only requires that the optical sensor and the cover have some functioning, relation, or union to each other.  Kamen discloses that the displacement detection device 418, which is an optical sensor (see par. [0087] and [0098]), is powered by a removable power supply 420 in the power supply cavity 118 (see par. [0057]).  The power supply cavity 118 and the removable power supply 420 are covered and accessed via a removable cover assembly 116 (see par. [0055]).  
	wherein the module (displacement detection device 418) further comprises a communication element configured for external communication with a remote device (remote controller assembly 300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and
	wherein the remote device (remote controller assembly 300) is configured to run a safety protocol prior to when the delivery device (infusion pump assembly 100) initiates the dosing procedure (“safety protocol’ being that remote controller assembly 300 detects a change to a value and issues a “Cancel Changes?” screen), and further wherein the delivery device (infusion pump assembly 100) is blocked from initiating the dosing procedure (“blocked” as in the remote controller assembly 300 issues a “Cancel Changes?” screen before continuing with programming the pump and administering the programmed drug delivery) if the safety protocol run on the remote device (remote controller assembly 300) detects an abnormality (“abnormality” as in the user hasn't properly implemented the changed value) (see par. [0064]-[0065]).
However, Kamen fails to explicitly state that the safety protocol includes at least one of checking for drug recalls, verifying that a correct therapeutic agent is used, or verifying a time and volume of a previous dosing procedure.
Liberatore teaches a delivery device (syringe gun 20, see Fig. 6) wherein the remote device (external control system 36 and device storing external database 40 can both be considered “remote devices” as they can be connected to syringe gun 20 via 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote device of the delivery device of Kamen with the safety protocol additionally verifying that a correct therapeutic agent is used as taught by Liberatore in order to prevent inadvertent administration of an inappropriate drug to a patient (see Liberatore par. [0048]-[0049]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2011/0313351 A1) in view of Liberatore (US 2008/0191013 A1), as applied to claim 1 above, further in view of Hanson et al. (US 2015/0209505 A1).
Regarding claim 9, modified Kamen teaches the delivery device of claim 1 substantially as claimed. However, modified Kamen is silent on whether the module further comprises at least one activation detection switch configured for detecting the initiation of the dosing procedure and at least one completion detection switch configured for detecting the completion of the dosing procedure.
Hanson teaches a delivery device (see Fig. 1B & 2-3) comprising at least one activation detection switch (activation mechanism 14) configured for detecting the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of the delivery device of modified Kamen to include the activation and completion detection switches of Hanson in order to allow the user to be provided with an indication when the device is activated and when the device has completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Regarding claim 10, modified Kamen teaches the delivery device of claim 9 substantially as claimed.  However, modified Kamen is silent on whether the at least one activation detection switch is configured to detect at least one of a position or a velocity of at least one component of the drive mechanism in a first state and wherein the at least one completion detection switch is configured to detect at least one of a position or a velocity of at least one component of the drive mechanism in a second state.
Hanson teaches a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (activation mechanism 14) is configured to detect a position of at least one component of the drive mechanism (the plunger, see par. [0060]-[0061]) in a first state and wherein the at least one completion detection switch (status reader 544) is configured to detect a position of the drive mechanism (the plunger, see par. [0060]-[0061]) in a second state. 


Regarding claim 11, modified Kamen teaches the delivery device of claim 9 substantially as claimed.  However, modified Kamen is silent on whether the at least one activation detection switch is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with the at least one component of the drive mechanism.
Hanson teaches a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (activation mechanism 14) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with the at least one component of the drive mechanism (see par. [0011], [0059]-[0060]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the activation switch of the delivery device of modified Kamen to be either an optical or mechanical sensor as taught by Hanson in order to detect the position of the plunger thereby also indicating a status of the device and allowing the user to be provided with an indication when the 

Regarding claim 12, modified Kamen teaches the delivery device of claim 9 substantially as claimed. However, modified Kamen is silent on whether the at least one completion detection switch is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with the at least one component of the drive mechanism.
Hanson teaches a delivery device (see Fig. 1B & 2-3) wherein the at least one completion detection switch (status reader 544) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with the at least one component of the drive mechanism (see par. [0011], [0059]-[0060]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the completion switch of the delivery device of modified Kamen to be either an optical or mechanical sensor as taught by Hanson in order to detect the position of the plunger thereby also indicating a status of the device and allowing the user to be provided with an indication when the device is activated and when the device is completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Kamen nor Liberatore teaches “a cover removably connectable to the housing” and “the dose detection array comprises an optical sensor array integrated with the cover”.  However, as discussed in the rejection of claims 1 and 21 above, Kamen teaches a cover (removable cover assembly 116) removably connectable to the housing (enclosure assembly 102) (see Kamen Fig. 1C, Kamen par. [0055]).  Further, Kamen also teaches that the dose detection array (displacement detection device 418) is an optical sensor array (see Kamen par. [0087] and [0098]).  The Examiner has also noted that Merriam-Webster’s Online Dictionary defines “integrate” as “to form, coordinate, or blend into a functioning or unified whole, to incorporate into a larger unit, and/or to unite with something else”.  Therefore, the broadest reasonable interpretation of the limitation “an optical sensor array integrated with the cover” only requires that the optical sensor and the cover have some functioning, relation, or union to each other, not necessarily that the cover and optical sensor are directly attached.  Kamen discloses that the displacement detection device 418, which is an optical sensor (see par. [0087] and [0098]), is powered by a removable power supply 420 in the power supply cavity 118 (see par. [0057]).  The power supply cavity 118 and the removable power supply 420 are covered and accessed via a removable cover assembly 116 (see par. [0055]).  Thus, the displacement detection device 418 is “integrated” with the removable cover assembly 116.  Applicant also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783